PD-1067-15
         FILED IN                                                      COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                            AUSTIN, TEXAS
                                                                      Transmitted 11/23/2015 3:54:41 PM
     N. Q . Qr Oo oni(-                                                 Accepted 11/23/2015 4:04:21 PM
     November 23,2015                                                       K           ARP, arnqT,
                                                                                        ABEL ACOSTA
                                    NO. PD-1067-15                                               CLERK

   ABEL ACOSTA, CLERK
                                         IN THE                               /frv>^*& "
                     COURT OF CRIMINAL APPEALS OF TEXAS                       Q           ,£,,

                    EX PARTE JAMES RICHARD "RICK" PERRY,                              I\ " 21 "^
                                        Appellant


                   On Appeal from the 390th Judicial District Court,
                  Travis County, Texas, Cause No. D-l-DC-14 100139


                  APPELLANT'S MOTION FOR LEAVE TO FILE
                      POST-ORAL ARGUMENT SUBMISSION
              IN CONNECTION WITH HIS BRIEF ON THE MERITS
         ADDRESSING HIS PETITION FOR DISCRETIONARY REVIEW



    TO THE HONORABLE JUDGES OF SAID COURT:


          COMES NOW Appellant, James Richard "Rick" Perry (Governor Perry), and

    pursuant to Tex.R. App.P. 71.4, seeks leave of Court to file a brief, post-oral

    argument submission.

          As the Court is aware, oral argument was presented on November 18, 2015.

    Governor Perry desires to file a brief, post-oral argument submission in order to

    provide cases which were discussed, but not specifically identified during the oral

    argument. Furthermore, precise page references to all of the State's judicial

    admissions appear to be necessary and appropriate.

          WHEREFORE, PREMISES CONSIDERED, Governor Perry prays that this
Court grant this motion and allow the filing of his post-oral argument submission.

                                            Respectfully submitted,

                                            BOTSFORD & ROARK
                                            /s/David L. Botsford
                                            David L. Botsford
                                            State Bar No. 02687950
                                             1307 West Ave.
                                            Austin, Texas 78701
                                            dbotsford@aol.com
                                            Telephone: 512-479-8030
                                            Facsimile: 512-479-8040


                                            THE BUZBEE LAW FIRM
                                            /s/ Anthony G. Buzbee
                                            Anthony G. Buzbee
                                             State Bar No. 24001820
                                            JPMorgan Chase Tower
                                             600 Travis Street, Suite 7300
                                             Houston, Texas 77002
                                             Tbuzbee@txattorneys.com
                                             Telephone: 713-223-5393
                                             Facsimile: 713-223-5909


                                             BAKER BOTTS L.L.P.
                                            /s/ Thomas R. Phillips
                                            Thomas R. Phillips
                                             State Bar No. 00000102
                                             98 San Jacinto Blvd., Suite 1500
                                             Austin, Texas 78701-4078
                                             tom.phillips@bakerbotts.com
                                             Telephone: 512-322-2565
                                             Facsimile: 512-322-8363
                                Certificate of Service


      I hereby certify that a true and correct copy of the above and foregoing has
been delivered to all counsel at the time it was electronically filed.

                                               BOTSFORD & ROARK
                                               /s/ David L. Botsford